 WINTER SEAL CORPORATION659Winter Seal CorporationandInternational Union,United Auto-mobile,Aircraft and Agricultural Implement Workers ofAmerica, Local174,UAW (AFL-CIO),Petitioner.Case No-7-RC-3182.March 18,1957SUPPLEMENTAL DECISION AND CERTIFICATION OFREPRESENTATIVESPursuant to a Decision and Direction of Election issued on July 25,1956, in the above-entitled case,' an election by secret ballot was con-ducted on August 21, 1956, under the direction and supervision ofthe Regional Director for the Seventh Region among the employeesin the unit found appropriate by the Board.At the close of the elec-tion,the parties were furnished with a tally of ballots, which showsthat 'of approximately 222 eligible voters, 118 cast ballots for thePetitioner, 93 cast ballots against the Petitioner, and there were achallenged ballots.Thereafter the Employer filed timely objections to the electionin which, as amplified during thecourseof the investigation, it al-leged, in substance, that: (1) The Board should not have directed theelectionbecause there was in effect a contract between the Employerand a shop committee which constituted a bar; (2) it was error toomit the shop committee from the ballot ; (3) the unit was inappro-priate;(4) certain employees were arbitrarily precluded from votingin the election; and (5) the Employer was not represented by counselprior to the election and relied to its prejudice on advice of the Board'sagents?In accordance with the Board's Rules and Regulations, the Re-gionalDirector caused an investigation to be made and, on Decem-ber 4, 1956, issued and duly served upon the parties his report onobjections to election and recommendation, in which he found thatthe objections did not raise substantial and material issues withrespect to the conduct of the election or conduct affecting the resultsof the election, and recommended that the objections be overruledand that the Petitioner be certified as the exclusive bargaining rep-resentative of the employees in the unit defined in the Board's De-cisionand Direction of Election.The Employer filed timely exceptionsto the Regional Director's report, alleging that substantial and ma-terial issues exist respecting the conduct of the election and requestingthat a hearing be held thereon.On May 4, 1956, the Petitioner filed its petition requesting anelection among all production and maintenance employees excludingNot iepoited in punted volumes of Board Decisions and (hdei,'In its exceptions the Employee withdrew its remaining objection, that the Petitionerhad coerced the employee, into voting foi it117 NLRB No. 99 660DECISIONSOF NATIONALLABOR RELATIONS BOARDguards and supervisors, and setting forth that no otherunion wasrecognized or certified for these employees.On the same day, theRegional Director sent a letter to the Employer requesting,inter ilia,:a copy of any existing or recently expired contracts covering the em-ployees described in the petition.On May 21, the Employer sub-mitted to the Region copies of two contracts covering employee's at,this plant, both of which were with Local 337, International Brother-hood of Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-ica, AFL-CIO, herein called Local 337. One of these contractscoveredtruckdrivers, and the other, certain installation employees.The Em-ployer concedes it did not submit to the Region the contract whichit now contends is a bar to this proceeding.The hearing was held on May 28 and the Employer was repre-sented by its secretary, M. R. Rogers.Local 337 moved to intervene.No other labor organization was given notice or attempted to inter-vene.All parties, including the Employer's representative, stipu-lated,inter alia,that a question of representation existed, and that aunit of all production and maintenance employees including dockmenand shipping clerks, but excluding truckdrivers, drivers, driver-installers, office clerical employees, professional employees, drafts-men, design engineers, technical employees, guards, and supervisors,was appropriate.The Employer's representative did not mentionthe existence of a shop committee nor raise any contract as a bar. TheBoard's Decision and Direction of Election, referred to above, di-rected an election in the stipulated unit with only the Petitioner onthe ballot.'At the election certain employees not specificallyexcludedfrom the unit did not vote. The names of most of them were not onthe eligibility list furnished by the Employer and the number ofthose who did not vote and the challenged ballots together would besufficient to affect the results of the election.The Regional Director found,inter alia,that all of the Employer'sobjections were made too late.Except as to objection (4), we' agree.The Employer was represented at the hearing and was afforded fullopportunity to raise these issues at that time but failed to do so. Itiswell established that the record will not be reopened at this post-election stage of the proceedings on the question of contract bar 5or appropriateness of a stipulated unit which, as in this case, violatesno Board policy.' In addition, the Board adheres to the policy of3Local 337's motion to intervene was denied and it was omitted from the ballot forreasons not relevant here.APursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [Chairman Leedom andMembers Murdock and Rodge,s]s Superior Sleeprste Corporation,106 NLRB 228,Great Lakes Pipe Lines Company,92 NLRB 583, footnote 1.6Hofman HardwareCo, 112 NLRB 982,footnote2; Stanley Aviation Corporation.112 NLRB 461, 463. WINTER SEAL CORPORATION661"honoring concessions made in the interest of expeditious handlingof representation cases in general"' notwithstanding that a partychose not to retain counsel,8 or that it allegedly relied on misinforma-tion supplied by Board agents.'Further as to the shop committee,which the Regional Director's investigation revealed has been inexistence for someyears, we find that it has not been prejudiced byits omission from the ballot.Although the committee did not re-ceive formal notice of this proceeding, its members were aware of thePetitioner's organization drive, which was open and continuous, ofthe hearing, and of the election.Nevertheless, up to this time it hasmade no move to intervene in this proceeding. On the contrary, thecommittee, at a meeting called for this purpose, took the affirmativeposition that it did not wish to participate in the election, and notifiedthe employees of its position in a published bulletin. In any event,even if the committee had made timely request therefor, it could nothave been accorded a place on the ballot because it has neither com-plied, nor indicated an intention to comply, with the filing require-ments of Section 9 (f), (g), and (h) of the Act.We shall, therefore,overrule objections (1), (2), (3), and (5).With respect to objection (4), we do not agree with the RegionalDirector that it was untimely, as it pertains to the conduct of theelection.We do agree, however, that it is without merit. In supportof this objection, the Employer submitted to the Regional Director alistof 23 employees,10 classified as servicemen, shipping employees,receivingemployees, checkers, checkers (inside), and timekeepers, whoit contends were arbitrarily precluded from voting.However, con-trary to the Employer, the unit description clearly does not excludetheseclassifications.Moreover, the eligibility list, which the Em-ployer submitted and which did not contain most of thesenames, wasnot communicatedto the employees,"and no reason has been advancedas towhy they should not have presented themselves at the polls where,in accordancewith customary. Board procedure, they would have beenpermitted to vote subject to challenge.As there is therefore no in-dication that the procedure established for the conduct of this elec-tion improperly deprived eligible employees of an opportunity tovote,we shall, in accordance with the Regional Director's recom-mendation, overrule this objection.'a7 Stanley Aviation Corporation, supra8 A.M. Andrews Company of Oregon,112 NLRB 626, 6270WestTexasUtilitiesCompany, Inc.,85 NLRB 1396, 1398, enfd 184 F 2d 233(C.A, D. C ),cert.denied 341 U. S. 939.w The Employer does not except to the Regional Director's finding that 47 of the 70names originally submitted are in a unit separately represented by Local 337, andapparently concedes that these employees were properly excluded31The Employer did not except to the Regional Director's finding to this effect.12 Cf.Alterman-Bag Apple,Inc,116 NLRB 1078 662DECISIONSOF NATIONALLABOR RELATIONS BOARDUnder these circumstances,we find without merit the Employer'sexceptions,and we shall,in accordance with the recommendations ofthe Regional Director,overrule the objections and certify the Peti-tioner as the exclusive bargaining representative of the Employer'sproduction and maintenance employees in the appropriate unit."[The Board certified International Union,United Automobile, Air-craft and Agricultural Implement Workers of America, Local 174,UAW (AFL-CIO), as the designated collective-bargaining represent-ative of the production and maintenance employees at the Employer'splant located at14575Meyers Road, Detroit,Michigan,includingdockmen and shipping clerks, but excluding truckdrivers,drivers,driver-installers,office clerical employees,professional employees,draftsmen,design engineers,technical employees,guards, and super-visors as defined inthe Act.]13 In view of our decision herein,the Employer's request for a hearing is denied.Brunswick Quick Freezer,Inc.andSeafarers International Unionof North America,AFL-CIO,Atlantic and Gulf District, Peti-tioner.Case No. 10-RC-3741.Mardi 18,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Paul L. Harper,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Upon the record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerningthe representa-tion of certain employees of the Employer within the meaning - ofSection 9 (c) (1) and Section 2 (6) (7) of the Act.The Employer moves to dismiss the petition on the ground that thePetitioner made an insufficient showing of interest because the hear-ing officer included in his computation several authorization cardssubmitted at the hearing.Alternatively, it moves that the authen-ticity of the signatures on these additional cards be verified againstthe Employer's records or that the Board redetermine the Petitioner'sshowing of interest against a later payroll list than the one it submittedat the hearing.It appears that the Employer submitted at the hearing for thefirst time the customary payroll list required by the Boardcovering117 NLRB No. 98.